Citation Nr: 1429237	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  09-49 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a claimed bilateral eye disorder.



REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

M. Donohue, Counsel




INTRODUCTION

The Veteran was a member of the United States Army Reserve with a period of active duty for training (ACDUTRA) from October 2003 to May 2004, and active duty service from November 2004 to January 2006.

This matter initially comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the RO. 

The Board remanded the Veteran's claim for additional development in March 2012.  The case is once again before the Board. 


FINDING OF FACT

There is an approximate balance in showing that current allergic rhino-conjunctivitis as likely as not is related to the Veteran's period of active service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by allergic rhino-conjunctivitis is due to disease or injury that was incurred in active service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To the extent that the action taken hereinbelow is favorable to the Veteran, a discussion of VCAA is not required at this time.

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. See 38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Here, the Veteran contends that he has an eye disability that developed during his active duty service.  Specifically, the Veteran contends that, after he returned from service in Afghanistan, and prior to his separation from active duty, he began experiencing itching and swelling of the eyes nearly every day.  See the April 2012 VA examination. 

While portions of the Veteran's service treatment records have been associated with his claims file, the record does not include a separation examination or any treatment records following his overseas deployment. 

Nevertheless, the Board notes that the Veteran, as a lay person, is competent to report that he experienced swelling and itching eyes while on active duty.  Upon review of the record, the Board finds that such statements are credible. 

During a September 2006 VA examination, the Veteran was diagnosed with allergic rhino-conjunctivitis.  While the examiner indicated that the Veteran's symptoms were not service connected, he did not provide any rationale for this opinion and it is afforded limited probative value for this reason.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008) (requiring VA medical examiners to provide a "reasoned medical explanation connecting" observations and conclusions).

Following the Board's remand, the Veteran was afforded an additional VA examination in April 2012.  After a review of the claims file and a clinical examination, the examiner opined that the Veteran's current eye disability was not incurred or caused by his active duty service because there are no service treatment records documenting eye complaints or treatment. 

As noted, portions of the Veteran's service treatment records are missing through no fault of his own. In Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) the Federal Circuit noted that the absence of contemporaneous medical documentation may go to the credibility and weight of veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible. 

In this case, the VA examiner appears to have dismissed the Veteran's lay statements based solely on the absence of contemporaneous evidence. 

With regard to the Veteran's lay statements, the Court has held that lay testimony may be competent to establish a diagnosis by describing symptoms that support a later diagnosis by a medical professional. See Jandreau, supra. 

As noted, the Board has found the Veteran's allegations of in-service eye symptoms to be competent and credible.  These symptoms were diagnosed as allergic rhino-conjunctivitis within one year of his separation from service. 

This case meets the three-element test as set forth in 38 C.F.R. § 3.303(a) - (1) the existence of a present disability (the diagnosis of an eye disability); (2) in-service incurrence of a disease (the Veteran's credible testimony of eye symptoms); and (3) a causal relationship between the present disability and the disease or injury incurred during service - the so-called 'nexus' requirement. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The nexus requirement here was established by way of credible lay evidence and competent, circumstantial medical evidence. Both the lay and medical evidence of record is probative in the instant case.

Given its review of the record, the Board finds the evidence to be in relative equipoise is showing the current allergic rhino-conjunctivitis is due to eye symptomatology that as likely as not was noted during the Veteran's period of active service.

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  


ORDER

Service connection for allergic rhino-conjunctivitis is granted



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


